 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     RLI INSURANCE COMPANY,                             Case No. 1:17-cv-01205-LJO-EPG
11
                   Plaintiff,                           ORDER DIRECTING THE CLERK OF
12                                                      THE COURT TO TERMINATE
            v.                                          COUNTER-DEFENDANT THE
13
     CITY OF VISALIA,                                   RIVERSTONE GROUP ON THE
14                                                      DOCKET
                   Defendant,
15                                                      (ECF No. 63)

16

17
     CITY OF VISALIA,
18
                   Counter-Claimant,
19
            v.
20
     RLI INSURANCE COMPANY; ZURICH
21   AMERICAN INSURANCE COMPANY;
     and THE RIVERSTONE GROUP,
22
                   Counter-Defendants.
23

24          On November 1, 2018, Defendant/Counter-Claimant City of Visalia and Counter-

25   Defendant The Riverstone Group filed a stipulation to dismiss with prejudice the claims between

26   them. (ECF No. 63). Thus, the counterclaims between these parties have been dismissed with

27   prejudice. See Fed. R. Civ. P. 41(a)(1); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

28


                                                    1
 1
     1997); Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995). Accordingly, the Clerk of the
 2
     Court is DIRECTED to terminate Counter-Defendant The Riverstone Group on the docket.
 3

 4
     IT IS SO ORDERED.
 5

 6      Dated:    November 2, 2018                        /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 2
